The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 2, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed November 2, 2021.  Acknowledgement is made of a Declaration under Rule 1.132 by Meiyan Yang (heretofore “the Yang Declaration”).

Priority
This application 16/318,044, filed 01/15/2019 is a 371 (national stage entry) of PCT/CN2017/091650, International Filing Date: 07/04/2017.  PCT/CN2017/091650claims foreign priority to 201610559479.1, filed 07/15/2016.





	
Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 11 and 14 – 21 under 35 U.S.C. 103(a) as being unpatentable over Tyavanagimatt et al. in US 2014/0011854 in view of Yao et al. in CN 101062044, Basavaraj et al. in Pharmaceutical Development and Technology 11:443 – 451 (2006), Aloisio et al. in Journal of Pharmaceutical Sciences 105, 2703 – 2711 (2016), Lee et al. in US 2009/0082400 and Bastin et al. in US patent 8,835,501 are withdrawn in response to the data presented in the Yang Declaration persuasively demonstrating that adding meglumine to a composition comprising a poorly water soluble drug and a cyclodextrin would not predictably lead to a significant increase in aqueous solubility.

Rejoinder
Claims 1 – 8 and 14 – 21 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 9 and 10, directed to the process of making the allowable product, and Claim 11 directed to a process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, January 26, 2021 (i.e. the inventions of Groups I and III), are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because claimed inventions previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between groups I, II and III as set forth in the Office action mailed on November 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a pharmaceutical composition of Tecovirimat for injection, comprising Tecovirimat as an active ingredient, a cyclodextrin and an additive, wherein said additive is meglumine; a method of making said composition and a method of treating smallpox comprising administering said composition to a subject in need thereof, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Tyavanagimatt et al. in US 2014/0011854 is the closest prior art.  Tyavanagimatt teaches pharmaceutical compositions for injection comprising the poorly water-soluble drug ST-246 (Tecovirimat) and a cyclodextrin wherein the cyclodextrin additive improved the aqueous solubility of ST-246.  Tyavanagimatt does not teach formulations further comprising the additive meglumine as required by the claimed invention.  
prima facie case of obviousness to add meglumine to the composition of Tyavanagimatt, the data presented in the Yang Declaration (paragraph 6, Figure A), showing that the addition of meglumine to aqueous solutions of cyclodextrin complexes of a series of poorly water-soluble structurally diverse drugs led to a decrease in aqueous solubility whereas addition of meglumine to a Tecovirimat/cyclodextrin solution resulted in an additional large increase in aqueous solubility.  Accordingly, the date presented in the Yang Declaration overcomes the basis for the now withdrawn 103 rejection because it demonstrates that adding meglumine to a cyclodextrin complex of a poorly water soluble drug does not reasonably and predictably lead to a further improvement in aqueous solubility (see MPEP 2143.02).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 11 and 14 – 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628